Case 1:21-cv-04391-ENV-TAM Document 1-1 Filed 08/05/21 Page 1 of 16 PagelD #: 4

EXHIBIT A
Case 1:21-cv-04391-ENV-TAM Document 1-1 Filed 08/05/21 Page 2 of Ds
(FILED: QUEENS COUNTY CLERK 12/22/2020 01:48 PM Je 2 01 RBERAOD 724872/2020

NYSCEF Doc. NO. 1 RECEIVED NYSCEF: 12/22/2020

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF QUEENS
Filed: December 22, 2020
MOHAMMAD HADJARPAKZAD, INDEX NO.
Plaintiff,
Plaintiff designates Queens
-against- County as the place of trial.

MACY'S, INC. AND MACY'S CORPORATE SERVICES, INC.. SUMM ONS

Defendants. The basis of venue is
Plaintiff's residence:
3850 233rd Street
Douglaston, New York

 

To the above-named Defendants:
YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve
a copy of your answer on the plaintiff's attorneys within 20 days after the service of this
summons, exclusive of the day of service of this summons, or within 30 days after service of this
summons is complete if this summons is not personally delivered to you within the State of New
York.
In case of your failure to answer this summons, a judgment by default will be taken

against you for the relief demanded in the complaint, together with the costs of this action.

Dated: Syosset, New York a

December 22, 2020

 

Economou & Economou, P.C.
Attorneys for Plaintiff

85 Cold Spring Road, Suite 200
Syosset, New York 11791

(516) 682-0010

1 of 15
Case 1:21-cv-04391-ENV-TAM Document 1-1 Filed 08/05/21 Page 3 of D #;
(FILED: QUEENS COUNTY CLERK 12/22/2020 01:48 PM) 3 “DERINO? 724872 /2020

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 12/22/2020

 

MACY'S, INC.
151 West 34th Street
New York, New York 10001

MACY'S CORPORATE SERVICES, INC.

151 West 34th Street
New York, New York 10001

2 of 15
Case 1:21-cv-04391-ENV-TAM Document 1-1 Filed 08/05/21 Page 4 of D#,24
(FILED: QUEENS COUNTY CLERK 12/22/2020 01:48 PM y LhibeR HO? 724872/2020

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 12/22/2020

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF QUEENS
INDEX NO.
MOHAMMAD HADJARPAKZAD,
Plaintiff,
VERIFIED COMPLAINT
-against-

MACY'S, INC. AND MACY'S CORPORATE SERVICES, INC.,
Defendants.

 

Plaintiff, by his attorneys, Economou & Economou, P.C., as and for his Verified
Complaint, respectfully alleges, upon information and belief:

1. The plaintiff, MOHAMMAD HADJARPAKZAD, at all times herein mentioned was
and still is a resident of the County of Queens and the State of New York.

2. The defendant MACY'S, INC., at all times herein mentioned, was and still isa
corporation organized and existing under the laws of the State of New York, with its principal
place of business situated in the County of New York and the State of New York.

3. The defendant MACY'S, INC., at all times herein mentioned was and still is a foreign
corporation duly licensed and authorized to do business in the State of New York.

4, The defendant, MACY'S, INC., at all times herein mentioned conducted and carried
on business in the County of New York and the State of New York.

5. The defendant, MACY'S, INC., at all times herein mentioned was and still is a
partnership doing business in the County of New York and the State of New York.

6. The defendant, MACY'S, INC., at all times herein mentioned was and still is a limited
liability partnership doing business in the County of New York and the State of New York.

7. The defendant, MACY'S, INC., at all times herein mentioned was and still is a limited

liability corporation doing business in the County of New York and the State of New York.

3 of 15
Case 1:21-cv-04391-ENV-TAM Document 1-1 Filed 08/05/21 Page 5 of .
D
(FILED: QUEENS COUNTY CLERK 12/22/2020 01:48 PM , tii WO? 724872 /2020

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 12/22/2020

8. The defendant, MACY'S, INC., at all times herein mentioned was and still is a sole
proprietorship doing business in the County of New York and the State of New York.

9. At all times herein mentioned, defendant MACY'S, INC. transacted business within
the State of New York.

10. At all times herein mentioned, defendant MACY'S, INC. derived substantial revenue
from goods used or consumed or services rendered in the State of New York.

11. At all times herein mentioned, defendant MACY'S, INC. expected or should
reasonably have expected its acts to have consequences in the State of New York.

12. At all times herein mentioned, defendant MACY'S, INC. derived substantial revenue
from interstate or international commerce.

13. The defendant MACY'S CORPORATE SERVICES, INC., at all times herein
mentioned, was and still is a corporation organized and existing under the laws of the State of
New York, with its principal place of business situated in the County of New York and the State
of New York.

14. The defendant MACY'S CORPORATE SERVICES, INC., at all times herein
mentioned was and still is a foreign corporation duly licensed and authorized to do business in
the State of New York.

15, The defendant, MACY'S CORPORATE SERVICES, INC., at all times herein
mentioned conducted and carried on business in the County of New York and the State of New
York.

16. The defendant, MACY'S CORPORATE SERVICES, INC., at all times herein

mentioned was and still is a partnership doing business in the County of New York and the State

of New York.

4 of 15
Case 1:21-cv-04391-ENV-TAM Document 1-1 Filed 08/05/21 Page 6 of DE
(FILED: QUEENS COUNTY CLERK 12/22/2020 01:48 PM) Y inidER AG? 724872/2020

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 12/22/2020

17. The defendant, MACY'S CORPORATE SERVICES, INC., at all times herein
mentioned was and still is a limited liability partnership doing business in the County of New

York and the State of New York.
18. The defendant, MACY'S CORPORATE SERVICES, INC., at all times herein

mentioned was and still is a limited liability corporation doing business in the County of New

York and the State of New York.
19. The defendant, MACY'S CORPORATE SERVICES, INC., at all times herein

mentioned was and still is a sole proprietorship doing business in the County of New York and

the State of New York.
20. At all times herein mentioned, defendant MACY'S CORPORATE SERVICES, INC.

transacted business within the State of New York.

21. At all times herein mentioned, defendant MACY'S CORPORATE SERVICES, INC.

derived substantial revenue from goods used or consumed or services rendered in the State of

New York.
22. At all times herein mentioned, defendant MACY'S CORPORATE SERVICES, INC.

expected or should reasonably have expected its acts to have consequences in the State of New

York.
23. Atall times herein mentioned, defendant MACY'S CORPORATE SERVICES, INC.

derived substantial revenue from interstate or international commerce.

24. At all times herein mentioned, MOHAMMAD HADJARPAKZAD was lawfully
upon defendants’ premises.

25. At all times herein mentioned, the defendant MACY'S, INC. owned the premises
located at 151 West 34th Street, 34th St Entrance Door, New York, NY 100012.

26. At all times herein mentioned, the defendant MACY'S, INC. was one of the owners

of the premises located at 151 West 34th Street, 34th St Entrance Door, New York, NY 100012.

5 of 15
Case 1:21-cv-04391-ENV-TAM Document 1-1 Filed 08/05/21 Page 7 of :
(FILED: QUEENS COUNTY CLERK 12/22/2020 01:48 PM 9 TENDEXONG? "724872/2020

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 12/22/2020

27. At all times herein mentioned, the defendant MACY'S, INC. was a lessee of the
premises located at 151 West 34th Street, 34th St Entrance Door, New York, NY 100012.

28. Atall times herein mentioned, the defendant MACY'S, INC., defendant's servants,
agents and/or employees operated the premises located at 151 West 34th Street, 34th St Entrance
Door, New York, NY 100012.

29. At all times herein mentioned, the defendant MACY'S, INC., defendant's servants,
agents and/or employees maintained the premises located at 151 West 34th Street, 34th St
Entrance Door, New York, NY 100012.

30. At all times herein mentioned, the defendant MACY'S, INC., defendant's servants,
agents and/or employees managed the premises located at 151 West 34th Street, 34th St Entrance
Door, New York, NY 100012.

31. Atall times herein mentioned, the defendant MACY'S, INC., defendant's servants,
agents and/or employees controlled the premises located at 151 West 34th Street, 34th St
Entrance Door, New York, NY 100012.

32. At all times herein mentioned, the defendant MACY'S, INC., defendant's servants,
agents and/or employees supervised the premises located at 151 West 34th Street, 34th St
Entrance Door, New York, NY 100012.

33. On or before December 23, 2019, the defendant MACY'S, INC., defendant's
servants, agents and/or employees repaired the premises located at 151 West 34th Street, 34th St
Entrance Door, New York, NY 100012.

34. On or before December 23, 2019, the defendant MACY'S, INC., defendant's
servants, agents and/or employees inspected the premises located at 151 West 34th Street, 34th
St Entrance Door, New York, NY 100012.

35. On or before December 23, 2019, the defendant MACY'S, INC., defendant's

servants, agents and/or employees constructed the premises located at 151 West 34th Street, 34th

6 of 15
Case 1:21-cv-04391-ENV-TAM Document 1-1 Filed 08/05/21 Page 8 of :
(FILED: QUEENS COUNTY CLERK 12/22/2020 01:48 PM) y ‘EAbERONG? “7248172 /2020

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 12/22/2020

St Entrance Door, New York, NY 100012.
36. On or before December 23, 2019, the defendant MACY'S, INC., defendant's

servants, agents and/or employees designed the premises located at 151 West 34th Street, 34th St

Entrance Door, New York, NY 100012.
37. At all times herein mentioned, it was the duty of the defendant MACY'S, INC.,

defendant's servants, agents and/or employees to maintain said premises located at 151 West

34th Street, 34th St Entrance Door, New York, NY 100012, in a reasonably safe and suitable

condition and in good repair.

38. At all times herein mentioned, the defendant MACY'S CORPORATE SERVICES,

INC. owned the premises located at 151 West 34th Street, 34th St Entrance Door, New York,

NY 100012.
39. At all times herein mentioned, the defendant MACY'S CORPORATE SERVICES,

INC. was one of the owners of the premises located at 151 West 34th Street, 34th St Entrance

Door, New York, NY 100012.
40. At all times herein mentioned, the defendant MACY'S CORPORATE SERVICES,

INC. was a lessee of the premises located at 151 West 34th Street, 34th St Entrance Door, New

York, NY 100012.
41. Atall times herein mentioned, the defendant MACY'S CORPORATE SERVICES,

INC., defendant's servants, agents and/or employees operated the premises located at 151 West

34th Street, 34th St Entrance Door, New York, NY 100012.
42. Atall times herein mentioned, the defendant MACY'S CORPORATE SERVICES,

INC., defendant's servants, agents and/or employees maintained the premises located at 151

West 34th Street, 34th St Entrance Door, New York, NY 100012.

7 of 15
Case 1:21-cv-04391-ENV-TAM Document1-1 Filed 08/05/21 Page 9 of :

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 12/22/2020

43. Atall times herein mentioned, the defendant MACY'S CORPORATE SERVICES,
INC., defendant's servants, agents and/or employees managed the premises located at 151 West
34th Street, 34th St Entrance Door, New York, NY 100012.

44. Atall times herein mentioned, the defendant MACY'S CORPORATE SERVICES,
INC., defendant's servants, agents and/or employees controlled the premises located at 151 West

34th Street, 34th St Entrance Door, New York, NY 100012.
45. At all times herein mentioned, the defendant MACY'S CORPORATE SERVICES,

INC., defendant's servants, agents and/or employees supervised the premises located at 151 West
34th Street, 34th St Entrance Door, New York, NY 100012.

46. On or before December 23, 2019, the defendant MACY'S CORPORATE
SERVICES, INC., defendant's servants, agents and/or employees repaired the premises located
at 151 West 34th Street, 34th St Entrance Door, New York, NY 100012.

47. On or before December 23, 2019, the defendant MACY'S CORPORATE
SERVICES, INC., defendant's servants, agents and/or employees inspected the premises located
at 151 West 34th Street, 34th St Entrance Door, New York, NY 100012.

48. On or before December 23, 2019, the defendant MACY'S CORPORATE
SERVICES, INC., defendant's servants, agents and/or employees constructed the premises
located at 151 West 34th Street, 34th St Entrance Door, New York, NY 100012.

49. On or before December 23, 2019, the defendant MACY'S CORPORATE
SERVICES, INC., defendant's servants, agents and/or employees designed the premises located
at 151 West 34th Street, 34th St Entrance Door, New York, NY 100012.

50. At all times herein mentioned, it was the duty of the defendant MACY'S
CORPORATE SERVICES, INC., defendant's servants, agents and/or employees to maintain said
premises located at 151 West 34th Street, 34th St Entrance Door, New York, NY 100012, ina

reasonably safe and suitable condition and in good repair.

8 of 15
Case 1:21-cv-04391-ENV-TAM Document 1-1 Filed 08/05/21 Page 10 of :
D
(FILED: QUEENS COUNTY CLERK 12/22/2020 01:48 PM , Hivex Wo 724872/2020

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 12/22/2020

51. Solely as a result of the defendants’ negligence, carelessness and recklessness,
MOHAMMAD HADJARPAKZAD was caused to suffer severe and serious personal injuries to
mind and body, and further, that MOHAMMAD HADJARPAKZAD was subjected to great
physical pain and mental anguish.

52. Written notice of the said dangerous, defective, and unsafe condition was actually
given to the person or department authorized to receive such written notice, more than fifteen
(15) days prior to this accident, and pursuant to and within the meaning of the law requiring the
giving of such notice, and there was a failure and neglect after the giving of such notice, after the
fifteen (15) days had elapsed, to repair or remove the said dangerous, defective, and unsafe
condition.

53. Written notice of the said dangerous, defective, and unsafe condition was actually
given to the defendant MACY’S, INC., or to an agency authorized to receive such written notice
on behalf of said defendant, by reason of previous accident or accidents resulting in injury to
person or property as a result of the existence of said dangerous, defective, and unsafe condition,
with written notice thereof, and there was a failure and neglect after the giving of such notice to
repair or remove the said dangerous, defective, and unsafe condition.

54. The defendant MACY’S, INC. caused and created said dangerous, defective and
unsafe condition.

55. Written notice of the said dangerous, defective, and unsafe condition was actually
given to the person or department authorized to receive such written notice, more than fifteen
(15) days prior to this accident, and pursuant to and within the meaning of the law requiring the
giving of such notice, and there was a failure and neglect after the giving of such notice, after the

fifteen (15) days had elapsed, to repair or remove the said dangerous, defective, and unsafe

condition.

9 of 15
Case 1:21-cv-04391-ENV-TAM Document 1-1 Filed 08/05/21 Pa ;
ge 11o0f16P D
(FILED: QUEENS COUNTY CLERK 12/22/2020 01:48 PM iiek WO 724¥42/2020

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 12/22/2020

56. Written notice of the said dangerous, defective, and unsafe condition was actually
given to the defendant MACY'S CORPORATE SERVICES, INC., or to an agency authorized to
receive such written notice on behalf of said defendant, by reason of previous accident or
accidents resulting in injury to person or property as a result of the existence of said dangerous,
defective, and unsafe condition, with written notice thereof, and there was a failure and neglect
after the giving of such notice to repair or remove the said dangerous, defective, and unsafe
condition.

57. The defendant MACY'S CORPORATE SERVICES, INC. caused and created said
dangerous, defective and unsafe condition.

58. By reason of the foregoing, MOHAMMAD HADJARPAKZAD was severely injured
and damaged, sustained severe nervous shock and mental anguish, great physical pain and
emotional upset, some of which injuries are believed to be permanent in nature and duration, and
MOHAMMAD HADJARPAKZAD will be permanently caused to suffer pain, inconvenience
and other effects of such injuries, MOHAMMAD HADJARPAKZAD incurred and in the future
will necessarily incur further hospital and/or medical expenses in an effort to be cured of said
injuries; and MOHAMMAD HADJARPAKZAD will be unable to pursue MOHAMMAD
HADJARPAKZAD's usual duties with the same degree of efficiency as prior to this accident, all
to MOHAMMAD HADJARPAKZAD's great damage.

59. This action falls within one or more of the exceptions set forth in Section 1602 of the
Civil Practice Law and Rules.

60. Due to defendants' negligence, plaintiff is entitled to damages.

AS AND FOR A
SECOND CAUSE OF ACTION
61. The Plaintiff restates, reasserts and realleges the facts and allegations set forth in

paragraphs numbered “1” through “60” herein, completely as if the same were set forth at great

10 of 15
Case 1:21-cv-04391-ENV-TAM Document 1-1 Filed 08/05/21 Page 12 of 16 PagelD #: 15

NYSCEF boc. NO. 1 RECEIVED NYSCEF: 12/22/2020

length once again.

62. That the injuries caused by the Defendants and sustained by Plaintiff necessitated
medical expenses by the Defendants and/or his medical insurance carrier.

63. That the injuries caused by the Defendant and sustained by Plaintiff necessitated
medical expenses in excess of the basic covered by Plaintiffs medical insurance cartier, and
caused the Plaintiff or will cause the Plaintiff to spend money for medical treatment out of
his/her own pocket.

64. That under New York State Law, the Defendant(s) are personally liable for any and
all medical expenses sustained by the Plaintiff.

65. That the Plaintiff demands reimbursement of this amount paid.

WHEREFORE, the plaintiff demands judgment awarding damages, in an
amount exceeding the monetary jurisdictional limits of all lower courts which would otherwise
have jurisdiction, together with interest and the costs and disbursements of this action, and such

other and further relief as to this Court seems just and proper.

Dated: Syosset, New York

December 22, 202 To

By: Theodore Economou
Economou & Economou, P.C.
Attorneys for Plaintiff

85 Cold Spring Road, Suite 200
Syosset, New York 11791
(516) 682-0010

_

11 of 15
Case 1:21-cv-04391-ENV-TAM Document 1-1 Filed 08/05/21 Page 13 0f16P D#
(FILED: QUEENS COUNTY CLERK 12/22/2020 01:48 PM tidak Wo)? 724¥%2/2020

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 12/22/2020

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF QUEENS
INDEX NO.
MOHAMMAD HADJARPAKZAD,
Plaintiff,
AFFIRMATION OF
-against- ADDITIONAL SERVICE
CPLR 3215(g)(4)

MACY'S, INC. AND MACY'S CORPORATE SERVICES, INC.,
Defendants.

 

Theodore Economou, an attorney admitted to practice in the State of New York, affirms
the following under the penalties of perjury:

1. That I am of the law firm of ECONOMOU & ECONOMOUJU, P.C., the attorneys of
record for the plaintiff, and as such am thoroughly conversant with the facts and circumstances
herein based upon the contents of the file maintained by this office.

2. I make this affirmation pursuant to CPLR 3215(g)(4) regarding additional notice to the
defendant served with process on the Secretary of State.

3. That on December 22, 2020 and pursuant to CPLR 3215(f)(4), I deposited a copy of
the Summons & Complaint in the above entitled action, accompanied by a notice (a copy of
which is annexed hereto) that service of the Summons & Complaint was made pursuant to
Business Corporation Law Section 306(b), enclosed in a first class postpaid wrapper in an
official depository under the exclusive care and custody of the United States Postal Service
within New York State, and properly addressed to the corporate defendant, at the last known

address of that defendant, set forth below:

Macy's, Inc.
151 West 34th Street
New York, New York 10001

Dated: Syosset, New York oe
December 22, 2020 To

THEODORE ECONOMOU

 

12 of 15
Case 1:21-cv-04391-ENV-TAM Document 1-1 Filed 08/05/21 Page 14 of 16 PagelD #: 17

(FILED: QUEENS COUNTY CLERK 12/22/2020 01:48 PM) INDEX NO. 724872/2020
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 12/22/2020

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF QUEENS
INDEX NO.
MOHAMMAD HADJARPAKZAD,
Plaintiff,
NOTICE PURSUANT TO
-against- CPLR 3215(g)(4)

MACY'S, INC. AND MACY'S CORPORATE SERVICES, INC.,
Defendants.

 

PLEASE TAKE NOTICE, that copies of the attached Summons and Complaint have been
served upon the Secretary of State as agent for the above referenced corporate defendant in

accordance with Business Corporation Law Section 306(b) and that further notice of said service

is hereby given pursuant to CPLR 3215(£)(4).

Dated: Syosset, New York ee
December 22, 2020 -T- oe
By: Theodore Economou
Economou & Economou, P.C.
Attorneys for Plaintiff
85 Cold Spring Road, Suite 200

Syosset, New York 11791
(516) 682-0010

 

13 of 15
Case _1:21-cv-04391-ENV-TAM_Document 1-1 _Filed 08/05/21, Page 15 of 16 PagelD # 18 7
(FILED: QUEENS COUNTY CLERK 12/22/2020 01:48 PM INDEX NO. 2/20

NYSCEF DOC. NO. 1

 

 

RECEIVED NYSCEF: 12/22/2020

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF QUEENS
INDEX NO.
MOHAMMAD HADJARPAKZAD,
Plaintiff,
ATTORNEY'S
-against- VERIFICATION

MACY'S, INC. AND MACY'S CORPORATE SERVICES, INC.,
Defendants.

 

Theodore Economou, an attorney duly admitted to practice law in the State of New York,
makes the following affirmation under the penalty of perjury:

Iam of the firm of Economou & Economou, P.C., the attorneys of record for the plaintiff.

I have read the foregoing Complaint and know the contents thereof; the same is true to
my own knowledge except as to the matters therein stated to be alleged on information and belief
and that as to those matters, I believe them to be true.

This verification is made by affirmant and not by plaintiff because he is not in the County
of Nassau, which is the County where your affirmant maintains offices.

The grounds of affirmant's belief as to all matters not stated upon affirmant's knowledge
are correspondence had with the said plaintiff, information contained in the said plaintiffs file,
which is in affirmant's possession, and other pertinent data relating thereto.

Dated: Syosset, New York
December 22, 2020 To

THEODORE ECONOMOU

 

14 of 15
Case 1:21-cv-04391-ENV-TAM Document 1-1 Filed 08/05/21 Page 16 of 16 6 PagelD iH 49
FILED: QUEENS COUNTY CLERK 12/22/2020 01:48 PM) BEE 1s Usui ee

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 12/22/2020

SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF QUEENS
Index No.

MOHAMMAD HADJARPAKZAD,
Plaintiff,

-against-

MACY'S, INC. AND MACY'S CORPORATE SERVICES, INC.,
Defendants.

Economou & Economou, P.C.
Attorneys for Plaintiff
85 Cold Spring Road, Suite 200
Syosset, New York 11791
(516) 682-0010

15 of 15
